Citation Nr: 1332421	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  07-22 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from November 1982 until July 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for the Veteran's service-connected disabilities.  The claim for a TDIU was raised by the record when the Veteran appealed the ratings assigned in December 2005.

The claim was previously before the Board in May 2010 and in April 2013.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently in receipt of service connection for hypertensive heart disease with left ventricular hypertrophy, rated as 30 percent disabling until January 26, 2011, and as 60 percent disabling thereafter; hyperactive bladder, rated as 40 percent disabling; a right hip disability, rated as 10 percent disabling until January 6, 2010, then as 100 percent disabling, and then as 30 percent disabling since March 1, 2011; a cervical spine disability, rated as 20 percent disabling; a lumbar spine disability, rated as 10 percent disabling until January 26, 2011, and as 20 percent disabling thereafter; a right knee disability, rated as 10 percent disabling; a left knee disability, rated as 10 percent disabling; a right ankle sprain, rated as 10 percent disabling; hypertension rated as 10 percent disabling; and furunculous of the neck and back rated as noncompensable.  His total combined disability rating during the appeal period was 80 percent until January 6, 2010, 100 percent, and then 90 percent from March 1, 2011.  He meets the scheduler requirements for the assignment of a TDIU throughout the appeal period. 

The Veteran contends that his service-connected disabilities prevent employability.  He contends that his heart disease causes constant dizzy spells, fatigue, and headaches, and that he suffers from constant join pain that requires the use of narcotics which interferes with job duties.  His spouse stated in 2013 that the Veteran was in so much pain due to his musculoskeletal disabilities that he could not sleep and had great difficulty in completing the simplest of tasks.  On his January 2006 claim for a TDIU, the Veteran stated that he had been unemployed since July 2005.  He had previously worked as an air technical adviser but stopped and retired due to his numerous physical disabilities. 

When reviewing the medical evidence, on October 2005 VA examination, the Veteran was noted to use a cane due to a limp on the right side because of hip, thigh, and knee pain.  X-rays showed severe bilateral degenerative joint disease in both knees, though range of motion of the knees showed full extension and flexion to 130.  There was no knee instability.  His cervical spine disability caused him pain when he turned his head to the right and showed limited motion in that direction.  His urinary condition made it so that he voided every 30-40 minutes during the day.  His right ankle disability caused him pain, with indication of crepitus.  His right hip was very painful with severe degenerative arthritis.  His lumbar spine disability was painful, with range of motion from 5-80, and no indication of neurological signs.  

On March 2006 VA examination, it was concluded that the functional impairment of the Veteran's urinary disability was excessive urination, in that he urinated every 15-45 minutes during the day.  His skin condition caused constant itching, made worse when in the sun.  His right ankle pain caused stiffness and pain when standing, walking, or climbing stairs.  His hypertensive heart disease caused him to experience fatigue and dizziness a few times per week and limited his ability to complete yard work.  His right thigh condition impacted his ability to walk and climb stairs.  

In August 2006, the Board received a statement from the Veteran's pastor stating that the Veteran walked with a severe limp and was in severe pain.  However, it was noted on the stationary that the Veteran was a transportation director for the church.

On March 2011 VA examination, physical examination resulted in findings of minimal functional limitations due to the Veteran's osteoarthritis of the bilateral knees, right hip disability status post arthroplasty, hypertensive heart disease, and hyperactive bladder.  No functional impairment was found with respect to his right ankle disability or furunsclosis scarring.  However, the Veteran was also noted to experience fatigue, dizziness, and dyspnea on exertion related to his heart disease and moderate cervical spine symptoms that caused pain, stiffness, weakness, and lack of endurance of the neck.  His neck hurt whether he was walking or sitting still.  He used a cane for balance when walking.  He could carry up to 10 pounds but no more.  His lumbar spine caused pain after walking 100 yards.  It was noted that he had had a right hip replacement in 2010, however, he still had pain and stiffness in his hip, aggravated by stairs.  Range of motion testing of the joints did not show significant limitation.  He walked with a slight limp. 

In May 2013, the Veteran's 2011 examination and records were reviewed.  In an addendum to the March 2011 VA examination, it was found that the Veteran experienced no functional impairment with respect to his degenerative joint disease of the right ankle and furunsclosis scarring, and only minimal functional impairment with respect to all of his other service-connected disabilities.  The examiner stated that he might be expected to engage in light sedentary activities and employment.

In this case, the Board finds that the May 2013 VA examiner did not provide adequate rationale when finding minimal or no functional impairment of the Veteran's disabilities.  Significantly, in light of the Veteran's many service-connected disabilities, and the descriptions throughout the appeal period of pain and constant limitations, the Board finds that a new VA examination and opinion, with discussion of the impact of the Veteran's service-connected disabilities on his employability, is necessary in order to fairly assess the claim. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him whether he is currently employed and request the details of that employment.

2.  Schedule the Veteran for a VA examination to address the effects of his service-connected disabilities on his capacity to obtain and hold employment.  The examiner must be provided with the Veteran's claims file for review.  The Veteran's service-connected disabilities are: hyperactive bladder with polyuria, hypertensive heart disease with left ventricular hypertrophy, degenerative joint disease of the cervical spine, degenerative joint disease of the right knee, degenerative joint disease of the left knee, degenerative joint disease of the right hip, degenerative joint disease of the lumbar spine, hypertension, right ankle strain, and furunculosis. 

After examining the Veteran and reviewing the claims file, the examiner should express an opinion as to whether the Veteran's service-connected disabilities, listed above, either singly or jointly, would prevent him from obtaining or retaining employment, consistent with his education and occupational experience, irrespective of age and any non-service-connected disorders.  If the examiner finds that the Veteran is capable of sedentary employment, the examiner should discuss that conclusion.

A complete rationale must be provided for the opinions expressed.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


